Title: To George Washington from Joshua Loring, 24 March 1777 [letter not found]
From: Loring, Joshua
To: Washington, George

Letter not found: from Joshua Loring, 24 Mar. 1777. Charles Hamilton Autographs, Inc., of New York sold an LS that Loring wrote as British commissary for prisoners to GW concerning the “arranging an exchange of prisoners of war, and informing him that a number of American officer-prisoners had deserted from their paroles, setting forth the terms of their paroles and demanding their return to British custody. Loring is assured that such conduct (escaping parole), ‘. . . will not meet with your Countenance & that you will cause them to be immediately return’d to their Captivity. The Gentlemen who remain on Long Island on their Paroles have not suffer’d upon this Occasion more than a Caution against any further Breaches of the Faith & Honour . . .”’ (Charles Hamilton Autographs, Inc., catalog no. 88, item 29, 12 June 1975).